Title: To Alexander Hamilton from Aaron Ogden, 3 October 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizth. Town Octor. 3. 1799
          
          The deeds for the two lotts at Green-Brook, which I had prepared, from an actual survey, have been executed by the owners and acknowled by them and their wives, respectively, in due form—They remain as escrows, untill payment of the consideration money, which is expected, by them, immeadiately agreably to my assurances, which I doubt not, will be verified, to their satisfaction, The amount is as follows.  
          
            
            
              1 Lott 45 acres—at 50 dols—
              2250
            
            
             
              1 do.—43 acres at 50 dols.—
              2150.
              
            
            
              
              add for value of putting in 18 acres of grain and seed
              ... 50 
              2200
            
            
            
              
              Dollars
              —4450
            
          
          The value of putting in the grain was necessarily added to the consideration, as the owner would not consent to loose it—and I knew no other way of managing the business—if not destroyed, it will be of more than equal value for green forage in the spring. 
          I have further to mention that the front or length of the two lotts amount to 1500 feet, upon actual mensuration, if more ground will be wanting for the troops expected to canton here, I wish to be informed in season, and of the amount; as the next field is equally convenient, however I conceive the two lott as having a front fully sufficient for 1500 men.
          I have the honor to be with the utmost respect your mo. ob. servt
          
            Aaron Ogden
          
        